UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5275



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRYANT KEITH PEELE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CR-04-59-FL)


Submitted:   November 27, 2006         Decided:     December 18, 2006


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Jennifer May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bryant Keith Peele appeals his conviction and 39-month

sentence pursuant to his guilty plea to one count of possession of

a   firearm    by   a   convicted    felon,   in    violation     of   18   U.S.C.

§§ 922(g)(1), 924 (2000).          His only argument on appeal is that his

sentence was unreasonable.

              In imposing a sentence after United States v. Booker, 543

U.S.   220    (2005),    courts    still   must    calculate     the   applicable

guideline range after making the appropriate findings of fact and

consider the range in conjunction with other relevant factors under

the guidelines and § 3553(a).         United States v. Moreland, 437 F.3d

424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).                  We will

affirm a post-Booker sentence if it “is within the statutorily

prescribed     range    and   is   reasonable.”       Id.   at   433    (internal

quotation marks and citation omitted).              “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006)

(citations omitted). “[A] defendant can only rebut the presumption

by demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”            United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks and

citation omitted), petition for cert. filed, __ U.S.L.W. __ (U.S.

July 21, 2006) (No. 06-5439).




                                      - 2 -
            Peele argues that the hardship his incarceration will

cause his family warranted a sentence below the advisory guideline

range.   “This Circuit has construed downward departures based on

family ties very narrowly.”      United States v. Maddox, 48 F.3d 791,

799 (4th Cir. 1995).      We have reviewed the record, the district

court’s decision, and the parties’ briefs on appeal, and conclude

that the circumstances facing Peele, while regrettable, do not rise

to the level of “extraordinary” and thus do not warrant a reduced

sentence.   See, e.g., United States v. Bell, 974 F.2d 537, 538 (4th

Cir. 1992); United States v. Brand, 907 F.2d 31, 33 (4th Cir.

1990).

            In addition, the district court properly weighed the

§ 3553(a) factors in determining Peele’s sentence.          “The district

court need not discuss each factor set forth in § 3553(a) ‘in

checklist fashion;’ ‘it is enough to calculate the range accurately

and explain why (if the sentence lies outside it) this defendant

deserves more or less.’” Moreland, 437 F.3d at 432 (quoting United

States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005)).          The district

court adequately explained the reasons for Peele’s sentence, and

Peele has not rebutted the presumption that the sentence was

reasonable.

            Accordingly, we affirm Peele’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal




                                  - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -